Citation Nr: 0945837	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  07-03 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently rated as 10 percent 
disabling.  

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel





INTRODUCTION

The Veteran had active military service from April 1983 to 
February 2003, including service in the Southwest Asia 
Theater of operations during the Persian Gulf War from 
January to August 1991.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2006 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Salt Lake City, Utah.               

In July 2006, the Veteran underwent a VA audiological 
examination which was conducted by QTC Services.  Following 
the audiological examination, the examiner diagnosed the 
Veteran with moderate tinnitus and opined that it was at 
least as likely as not that the Veteran's tinnitus was 
related to noise exposure in the military.  Thus, the Board 
finds that the aforementioned VA (QTC) opinion raises an 
inferred claim for entitlement to service connection for 
tinnitus.  This issue is referred to the RO for appropriate 
disposition.


FINDINGS OF FACT

1.  In regard to the Veteran's increased rating claim for his 
service-connected degenerative joint disease of the right 
knee, in the Veteran's October 2006 notice of disagreement 
and January 2007 substantive appeal (VA Form 9), which were 
both prior to the promulgation of a decision in the appeal, 
the Veteran stated that a 10 percent rating would satisfy his 
claim for an increased rating for his right knee disability.      

2.  By a February 2007 rating action, the RO increased the 
disability rating for the Veteran's service-connected 
degenerative joint disease of the right knee from 
noncompensable to 10 percent disabling, effective from May 5, 
2006, the date of the Veteran's claim for an increased 
rating.  

3.  In July 2006, audiological testing revealed an average 
33.8 decibel loss, with a speech recognition score of 96 
percent, in the right ear (level I); and an average 46.3 
decibel loss, with a speech recognition score of 76 percent, 
in the left ear (level III).  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the Veteran for the issue of entitlement to a rating in 
excess of 10 percent for degenerative joint disease of the 
right knee have been met.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.85-4.87, Diagnostic 
Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating - Degenerative Joint Disease of the 
Right Knee

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  

In a March 2003 rating action, the RO granted service 
connection for degenerative joint disease of the right knee 
and assigned a noncompensable rating, effective from March 1, 
2003.  

On May 5, 2006, the Veteran requested that his service- 
connected right knee disability be reevaluated for a higher 
rating.

By a September 2006 rating action, the RO denied the 
Veteran's claim for an increased (compensable) rating for his 
service-connected degenerative joint disease of the right 
knee.  In October 2006, the Veteran filed a notice of 
disagreement (NOD).  In the NOD, he expressly stated that a 
10 percent rating for his right knee disability would satisfy 
his claim for an increased rating for that disability.  A 
statement of the case was issued in November 2006, and in 
January 2007, he filed a substantive appeal.  In the 
substantive appeal, he once again stated that a 10 percent 
rating for his right knee disability would satisfy his claim 
for an increased rating for that disability.

By a February 2007 rating action, the RO increased the 
disability rating for the Veteran's service-connected 
degenerative joint disease of the right knee from 
noncompensable to 10 percent disabling, effective from May 5, 
2006, the date of the Veteran's claim for an increased 
rating.  Therefore, the Board construes the Veteran's October 
2006 NOD and January 2007 substantive appeal as written 
statements in which the Veteran was withdrawing from 
appellate consideration the issue involving his entitlement 
to an evaluation in excess of 10 percent for degenerative 
joint disease of the right knee.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration as to that matter, and as the Board does not 
have jurisdiction to review the appeal relating thereto, it 
must be dismissed.


II.  Increased Rating - Bilateral Hearing Loss

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the June 
2006 letter sent to the Veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id., at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. 

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in June 2006 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  That is, the Veteran received notice of the 
evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 394, 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In addition, the June 2006 letter informed him about 
how VA determines effective dates and disability ratings, as 
required by Dingess.       

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the Veteran prior to the 
September 2006 RO decision that is the subject of this appeal 
in its June 2006 letter.  With respect to the Dingess 
requirements, the Veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
the claim, as well as the type of evidence necessary to 
establish a rating or effective date of an award (see letter 
from RO, dated in June 2006), and such notice was provided 
prior to the initial decision of the RO.  See Dingess, supra.  
Accordingly, the RO provided proper VCAA notice at the 
required time.

The Board notes that the U.S. Court of Appeals for Veteran 
Claims previously held that, with respect to claims for an 
increased rating, a detailed notice, tailored to the specific 
aspects of each claim, must be provided under 38 U.S.C.A. § 
5103(a).  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
However, the Federal Circuit reversed that decision, holding 
that what is required is generic notice of the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment 
and earning capacity, as well as general notice regarding how 
disability ratings and effective dates are assigned.  
Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 
(Fed. Cir. Sept. 4, 2009).  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board finds that the June 2006 letter 
substantially satisfies the current notification requirements 
for the claim for an increased rating for the Veteran's 
bilateral hearing loss.  As the Veteran has not indicated any 
prejudice caused by a content error and no such error is 
apparent, the Board finds no basis for finding prejudice 
against the Veteran's appeal of the issue adjudicated in this 
decision.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
regarding the rule of prejudicial error.     

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran received a 
VA (QTC) examination in July 2006 which was certified and 
thorough in nature and adequate for the purposes of deciding 
the claim for a higher (compensable) rating for bilateral 
hearing loss.  The VA audiological examination revealed 
findings that are adequate for rating the Veteran's bilateral 
hearing loss.  Thus, VA has no further duty to provide 
another rating examination for the bilateral hearing loss.  
38 C.F.R. §§ 3.326, 3.327.

Based on the foregoing, it is the Board's determination that 
VA fulfilled its VCAA duties to notify and to assist the 
Veteran, and thus, no additional assistance or notification 
is required.  The Veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.

B.  Factual Background

Service records show that the Veteran served in the United 
States Air Force from April 1983 to February 2003.  In regard 
to his Military Occupational Specialty (MOS), he was a First 
Sergeant, personnel superintendent, information management 
craftsman, and a satellite, wideband, and telemetry systems 
helper.  

In December 2002, the Veteran underwent a VA audiological 
examination which was conducted by QTC services.  At that 
time, he stated that while he was in the Air Force, he had 
worked on the flight line and was exposed to loud noises.  
According to the Veteran, he had been diagnosed with hearing 
loss in 1981.  He noted that at present, high pitched and 
loud voices bothered him somewhat.  The audiological 
examination revealed that the Veteran had pure tone air 
conduction threshold levels in the right ear at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz as follows: 15, 15, 20, 25, and 
50 decibels, respectively, with a pure tone average of 27.5 
decibels.  In the left ear for the same frequencies, he had 
pure tone air conduction threshold levels of 35, 30, 50, 95, 
and 85 decibels, with a pure tone average of 65 decibels.  
Speech discrimination percentages were 100 percent in his 
right ear and 80 percent in his left ear.  The examiner 
interpreted the results as showing normal to moderate sloping 
sensorineural hearing loss in the right ear and mild to 
profound sloping sensorineural hearing loss in the left ear.  
The examiner recommended that the Veteran obtain hearing 
aids.    

By a March 2003 rating action, the RO granted service 
connection for bilateral hearing loss and a noncompensable 
disability rating was assigned under the provisions of 38 
C.F.R. § 4.85, Diagnostic Code 6100, effective from March 1, 
2003.  The Veteran disagreed with the noncompensable 
evaluation and filed a timely appeal.  By a January 2005 
decision, the Board concluded that the criteria for a 
compensable disability rating for the Veteran's service-
connected bilateral hearing loss had not been met.      

In May 2006, the Veteran requested that his service- 
connected bilateral hearing loss be reevaluated for a higher 
rating.

In July 2006, the Veteran underwent a VA audiological 
evaluation which was conducted by QTC Services.  The 
audiological examination revealed that the Veteran had pure 
tone air conduction threshold levels in the right ear at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz as follows: 5, 15, 25, 
40, and 55 decibels, respectively, with a pure tone average 
of 33.8 decibels.  In the left ear for the same frequencies, 
he had pure tone air conduction threshold levels of 30, 25, 
30, 55, and 75 decibels, with a pure tone average of 46.3 
decibels.  Speech discrimination percentages were 96 percent 
in his right ear and 76 percent in his left ear.  The 
examiner interpreted the results as showing mild to severe 
sensorineural hearing loss in the right ear and moderate to 
severe sensorineural hearing loss in the left ear.      

C.  Analysis

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

For claims for increased rating which do not rise out of an 
initial grant of service connection, the Board must consider 
the application of "staged" ratings for different periods 
from the filing of the claim forward, if the evidence 
suggests that such a rating would be appropriate.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

When the issue involves a claim for an increased rating for 
hearing loss, the applicable rating will be determined by 
applying the numerical values listed in the audiometric 
examination report to the applicable rating tables.  38 
C.F.R. § 4.85.  It should be emphasized that "assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The Veteran's service-connected bilateral hearing loss is 
rated zero percent under Diagnostic Code 6100.  He contends, 
in essence, that his hearing loss constitutes a compensable 
disability.

Evaluations of defective hearing range from noncompensable to 
100 percent and are based on organic impairment of hearing 
acuity as demonstrated by the results of speech 
discrimination tests together with average hearing 
thresholds, with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes 11 auditory 
acuity levels, designated level I, for essentially normal 
acuity, through level XI for profound deafness.  See 38 
C.F.R. § 4.85.

In accordance with 38 C.F.R. § 4.86, there is an alternative 
rating method which may be used when the pure tone threshold 
at each of the four specified frequencies (1,000, 2,000, 
3,000, and 4,000 Hertz) is 55 decibels or more, VA will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  Additionally, when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, VA will determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86 (2009).

The results from the Veteran's December 2002 VA (QTC) 
audiological evaluation translate into Level I hearing loss 
for the right ear, and Level IV hearing loss for the left 
ear.  See 38 C.F.R. § 4.85.  Numeric designations I and IV 
correspond to a noncompensable disability rating under 
Diagnostic Code 6100.  See 38 C.F.R. § 4.85, Diagnostic Code 
6100.

Upon a review of the audiological findings from the Veteran's 
most recent VA (QTC) audiological evaluation, dated in July 
2006, the findings translate into Level I hearing loss for 
the right ear, and level III hearing loss for the left ear.  
See 38 C.F.R. § 4.85.  Numeric designations I and III 
correspond to a noncompensable disability rating under 
Diagnostic Code 6100.  See 38 C.F.R. § 4.85, Diagnostic Code 
6100.  Thus, in light of the above findings, a noncompensable 
disability evaluation is appropriate.  Id.; see Lendenmann, 3 
Vet. App. at 345, 349.

The Rating Schedule provides for rating exceptional patterns 
of hearing impairment under the provisions of 38 C.F.R. § 
4.86.  However, the Veteran's test results do not demonstrate 
either (1) a pure tone threshold of 55 decibels or more in 
all four frequencies in any service- connected ear, or (2) a 
pure tone threshold of 70 decibels or more at 2,000 Hertz in 
any ear. 38 C.F.R. § 4.86.  Therefore, the Veteran is not 
entitled to consideration for exceptional patterns of hearing 
impairment in any ear. 

As previously stated, the assignment of disability 
evaluations for hearing impairment is a purely mechanical 
application of the rating criteria.  See Lendenmann, 3 Vet. 
App. at 349.  Thus, based on the current audiometric 
findings, the noncompensable evaluation in effect for the 
Veteran's service-connected bilateral hearing loss is 
appropriate, and entitlement to an increased (compensable) 
rating is not warranted.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


D.  Extraschedular Rating

The Board finds that there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the Veteran's bilateral hearing loss which would take the 
Veteran's case outside the norm so as to warrant an 
extraschedular rating. Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An increased (compensable) rating for bilateral hearing loss 
is denied.

The claim for a rating in excess of 10 percent for 
degenerative joint disease of the right knee is dismissed.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


